Citation Nr: 1003968	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-14 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
head injury residuals with migraine headaches.  

2.  Entitlement to an evaluation in excess of 40 percent for 
left zygomatic arch fracture residuals with bilateral 
temporomandibular joint disease.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for sinusitis with 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for July 1977 to July 1980 
and from January 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in October 2009.  A transcript of 
the hearing has been associated with the claims file.  

The Board notes that at the hearing, the Veteran raised the 
issue of entitlement to an increased rating for his service-
connected lumbar strain.  This issue is referred to the 
agency of original jurisdiction (AOJ).  

The issues of entitlement to service connection for a hearing 
loss disability, tinnitus, and sinusitis with allergic 
rhinitis being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

On October 28, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeal in regard to 
increased ratings for service-connected head injury residuals 
with migraine headaches and left zygomatic arch fracture 
residuals with bilateral temporomandibular joint disease is 
requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
in regard to increased ratings for service-connected head 
injury residuals with migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran 
in regard to an increased evaluation for left zygomatic arch 
fracture residuals with bilateral temporomandibular joint 
disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
In the present case, the Veteran has withdrawn the appeal in 
regard to the evaluation of service-connected head injury 
residuals with migraine headaches and left zygomatic arch 
fracture residuals with bilateral temporomandibular joint 
disease, and hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to those issues and the appeal in regard to those 
issues is dismissed.


ORDER

The appeal in regard to the evaluation of service-connected 
head injury residuals with migraine headaches is dismissed.  

The appeal in regard to the evaluation of service-connected 
left zygomatic arch fracture residuals with bilateral 
temporomandibular joint disease is dismissed.  


REMAND

The Veteran asserts that he has a hearing loss disability, 
tinnitus and a sinus disorder as a result of service, to 
include noise exposure.  The Board notes that the Veteran had 
two periods of active duty, and as noted below, has service-
connected head injury residuals as a result of a motor 
vehicle accident during the second period of service.  

In the December 2003 claim, the Veteran noted an onset of 
hearing loss and tinnitus in 1978 and an onset of 
sinusitis/rhinitis in 1977.  At the hearing, the Veteran 
testified to an onset of hearing loss in the 1980s and an 
onset of tinnitus in 2003 associated with noise exposure/ 
acoustic trauma, to include noise associated with the 
discharge of weapons and with jets on the air field during 
second period of service.  The Board notes that the Veteran's 
201 Personnel file has not been associated with the claims 
file and verification of all dates of service, to include 
periods of inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA) is not documented in the claims 
file.  

The Board notes that for purposes of applying VA laws, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A December 1976 service entrance examination report shows 
that the ears and drums, and sinuses were normal.  None of 
relevant auditory puretone thresholds exceeded 25 decibels, 
and the Veteran's hearing was assigned a profile of "1."  

Service treatment records during his first period of service 
show complaints of and treatment for upper respiratory 
infections, flu, viral syndrome, strep throat bronchitis, and 
symptoms of sinus drainage, congestion, runny nose and red 
eyes.  

The Board notes the record contains an examination report 
dated "27 March," without a year identified in block 6.  
Yet, the purpose of the examination is noted as "ETS." 
Block 16 contains the date "14 July 80" and block 46 notes 
that the Chest X-ray plate is dated "27 Mar 80."  The 
accompanying medical history is dated March 27, 1980.  It is 
clear this is the Veteran's separation examination report.  
The report shows that the ears and drums, and sinuses were 
normal.  In the "Audiometer" chart, the number "30" is 
written across the results spanning 1000, 2000 and 3000 Herz, 
left and right.  The examiner noted minimal high frequency 
hearing loss from 3000 to 4000 Herz on the right, and the 
Veteran's hearing was assigned a profile of "1."  On the 
accompanying medical history the Veteran denied having or 
having had hearing loss, ear, nose or throat trouble, and 
sinusitis.  

A September 1998 report of examination notes sinusitis with 
audiometric findings at 0, 5, and 5 decibels at 500, 1000, 
and 2000 Herz but 35 decibels at 3000 Herz and 30 decibels at 
4000 Herz on the right and at 5, 5, 0, 0, and 20 at 500, 
1000, 2000, 3000, and 4000 Herz on the left.  A May 1999 
treatment record reflects complaints of hay fever with an 
assessment of seasonal allergic rhinitis.  An April 2001 
record notes allergy.  

A February 2005 rating decision reflects that service 
connection was established for residuals of a head injury as 
a result of a motor vehicle accident during service in 2002, 
to include migraine headaches and a fracture of the left 
zygomatic arch with temporomandibular joint disease.  In 
addition, an August 2005 rating decision notes that, "On the 
separation examination of March 1980, a hearing loss by VA 
standards was present."  

On VA examination in December 2005, the assessments were 
right mild sensorineural hearing loss at 500 to 2000 Hertz, 
then sloping to a moderately severe sensorineural hearing 
loss at 3000 to 4000 Hertz, and left mild sensorineural 
hearing loss at 1000 Hertz, normal at 2000 hertz, then mild 
to moderately severe sensorineural hearing loss at 3000 to 
8000 Hertz.  Right ear tympanogram was noted to be consistent 
with normal middle ear pressure and mobility, and ipsilateral 
acoustic reflex was noted to be present at 1000 Hertz.  Left 
ear tympanogram was noted to be consistent with normal middle 
ear pressure and mobility, and ipsilateral acoustic reflex 
was noted to be absent at 1000 Hertz.  The examiner stated 
that without review of the claims file, an opinion regarding 
the etiology of the Veteran's hearing loss and tinnitus could 
not be rendered without resorting to speculation.  

The January 2006 VA examination report notes no complaints of 
tinnitus in the service treatment records.  The examiner 
stated, in pertinent part, as follows:

The service medical records indicated 
normal thresholds at entry to military.  
The hearing test dated 3/27/?? is rather 
ambiguous.  There was no discharge 
examination found in the service medical 
records.  There was a well-documented mild 
loss in the right ear on the 1998 hearing 
test and normal hearing in the left ear at 
500 to 6000 Hertz.  However, this 
examination was over 18 years after [the 
Veteran's] first active duty tour.  
Without a review of the discharge 
examination from [the Veteran's] first 
active duty tour, this examiner cannot 
render an opinion regarding the etiology 
of the Veteran's hearing loss without 
resorting to speculation.  

The examiner opined that based solely on the Veteran's 
subjective account of the onset of tinnitus, it was as likely 
as not that tinnitus was related to service.  

The Board notes that a Veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(b) (2009).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.306(b) (2009).

On VA examination for nose, sinus, larynx, and pharynx in 
February 2007, the diagnoses were hearing loss and 
intermittent tinnitus, bilaterally.  A history of ins-service 
noise exposure, to include noise associated with heavy 
equipment, tanks, firing ranges and high powered rifles was 
noted.  The examiner stated that most of the Veteran's 
complaints, including hearing loss, came to the forefront in 
2002 following the in-service motor vehicle accident in 2002.  
The report of examination reflects complaints of decreased 
hearing, a sensation that his ears were stopped up, and 
intermittent tinnitus, bilaterally.  A history of symptoms of 
sinus congestion, nasal congestion and epiphora or eyes 
watering were noted since 1978 and associated with some 
frontal headaches.  In addition, the examination report 
notes, in pertinent part, as follows:

Paranasal sinus x-rays are requested this 
date.  Addressing the questions, the 
examiner does not have access to the 
audiograms and this might be informative 
only if there was a conductive hearing loss 
in one ear that is a traumatic disruption 
of the ossicular chain in one middle ear, 
which does not seem to be the case, but 
that is not stated for sure because [t]he 
audiogram is not available at this time.  
The patient is scheduled for an audiogram 
02/26/07.  Similarly, severe head injuries 
might result in some neurological and 
sensorineural hearing loss especially if it 
is unilateral.  The patient is to be 
examined by the neurologist in the near 
future, notably in three days.  In regards 
to the sinusitis, the patient's complaints 
of congestions, nasal airway stopped up, 
and eyes watering but he denies other 
allergy symptoms, that is no seasonal, no 
itching, no sneezing and yet he has been 
treated with a nasal steroid inhaler, which 
he says gives him temporary help.  There is 
also some pain but it is a frontal headache 
area rather than primarily paranasal sinus 
areas.  The examiner cannot rule out that 
previous head injury could be related to 
the hearing loss or the tinnitus but the 
headache would seem to be unrelated to a 
sinusitis and paranasal sinus x-rays have 
been requested and the report is not 
available at the time of the dictation of 
this summary.  The hearing loss is 
bilaterally and equal, as is the tinnitus, 
which is bilateral and equal but 
intermittent.  In regards to the tinnitus 
that it seems unlikely that these are 
related to the patient's head injury, but 
that said, temporomandibular joints or 
facial fractures, especially involving the 
zygomatic arch and TMJ can result in some 
subjective hearing loss but this is not the 
case with this patient that is to the 
eustachian tube dysfunction secondary to 
the trauma or the malocclusion, which the 
examination does not feel he sees major 
sequelae from the previous facial fracture.  
In regards to eustachian tube dysfunction, 
the examination reveals that tympanic 
membranes appear very normal today and the 
patient's complaints are not of pain on 
movement of the temporomandibular joints.  
The examiner cannot say with 100% 
confidence that these complaints of hearing 
loss, tinnitus, and sinusitis are unrelated 
to his head injuries but there is certainly 
no evidence form the history or the 
examination today to rule these in as 
probable results of the auto accident in 
2002 that the patient injured.  

IMPRESSION: 
1.  Hearing loss.
2.  Intermittent tinnitus, bilaterally.

DISCUSSION: The interview and examination 
today does not conclusively relate to the 
patient's previous head injury but cannot 
be ruled out at this point, meaning that 
the connections could have been made only 
with examinations prior to the accident and 
immediately after the accident, and 
serially.  

The Board notes that the paranasal sinus x-ray examination 
reports have not been associated with the claims file.  In 
addition, the February 2007 examiner noted that a review of 
audiograms is pertinent in rendering an opinion and the 
audiograms were not available.  

On VA audiology examination in February 2007, it was noted 
that the Veteran felt that his hearing loss started in 2002 
and was a result of in-service noise exposure, to include 
gunfire, and that he did not feel the hearing loss changed as 
a result of the head injury.  The examiner stated that a 
diagnostic summary could not be provided because puretone 
thresholds were considered to be unacceptable for rating 
purposes due to poor inter-test and test-retest reliability.  
The examiner noted that the Veteran reported having a severe 
migraine, and that it may have made concentrating during the 
test difficult.  

In light of the circumstances in this case, the Board finds 
that the Veteran should be afforded another opportunity for a 
VA examination.  The Board notes that failure to cooperate 
with a VA examination is tantamount to a failure to report 
for a scheduled VA examination without good cause shown and 
may result in the denial of the claims.  38 C.F.R. § 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's 
201 Personnel for all periods of his 
service with the claims file.  

2.  The AOJ should verify all dates of the 
Veteran's active and reserve service, to 
include any periods of INACDUTRA and 
ACDUTRA.  Verification of all dates of 
service should be documented in the claims 
file.  

3.  The AOJ should obtain up-to-date VA 
treatment records beginning in 2007, to 
include the VA paranasal sinus x-ray 
examination report identified in the 
February 2007 VA examination report.  All 
records obtained should be associated with 
the claims file.

4.  The AOJ should schedule the Veteran 
for a VA otolaryngology and/or audiology 
examination in order to determine the 
nature and etiology of any identified 
sinus disorder, hearing loss, and/or 
tinnitus.  The claims file must be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner provide an opinion as to 
whether a hearing loss disability or a 
sinus disorder (i) clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance for 
either period of service and (ii) whether 
such clearly and unmistakably pre-existing 
hearing loss disability or sinus disorder 
clearly and unmistakably (obvious and 
manifest) was not chronically worsened 
during either period of service.  If the 
answer to either i or ii above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified hearing loss 
disability or sinus disorder is related to 
any of the Veteran's periods of active 
service or to his service-connected head 
injury residuals.  An opinion in the same 
terms should be provided in regard to 
whether tinnitus is related to active 
service or service-connected head injury 
residuals.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  

5.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


